Notice of Allowabiity
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3, 9-11, 13-14, 16 and 24-26 are allowable. The restriction requirement of Group I and Group II, as set forth in the Office action mailed on 12/05/2018 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups I and II is withdrawn.  Claims 17 and 20-23, directed to a method of reducing kidney stone formation or managing hypocitraturia are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Terminal Disclaimer
01/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/794,988 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shawna Lemon on 01/26/2021 and 2/3/2021.
The application has been amended as follows: 
In the claims:

	Please cancel/amend the claims as follows:
	Claim 7. (Canceled).
	Claim 13. (Amended) A composition consisting of:
	sodium bicarbonate, potassium citrate, magnesium citrate and erythritol, wherein when combined with a liquid has the concentration of: 
about 1 to 8 mmol/L sodium bicarbonate;
	about 0.8 to 3 mmol/L potassium citrate; 
	about 0.6 to 2 mmol/L magnesium citrate; and 
about 400 to 1000 mg/L erythritol,
	wherein a pH of the composition is 3.3 to 8.0.

sodium bicarbonate, potassium citrate, magnesium citrate and erythritol, wherein when combined with a liquid has the concentration of: 
about 7 mmol/L sodium bicarbonate;
	about 2.65 mmol/L potassium citrate; 
	about 0.82 mmol/L magnesium citrate; and 
about 700 mg/L erythritol,
	wherein a pH of the composition is 3.3 to 8.0.
	Claim 15. (Canceled).
	Claim 24. (Amended) A kit comprising: at least one container consisting of a composition 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant claims are directed to a composition which consists of sodium bicarbonate, potassium citrate, magnesium citrate and sugar alcohol.  CN103098890, US 2009/0053389, US 2004/00082502 and US 2015/0366906 are directed to compositions which include the claimed ingredients of sodium bicarbonate, potassium citrate, magnesium citrate and a sugar alcohol, however the references include numerous additional ingredients.  As the instant claims have been limited to specifically sodium bicarbonate, potassium citrate, magnesium citrate and sugar alcohol with no additional ingredients the prior art does not teach or suggest such a composition.

Conclusion
Claims 3, 9-11, 13-14, 16-17 and 20-26 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676.  The examiner can normally be reached on Monday, Tuesday and Thursday 7:30 to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/LMB/Examiner, Art Unit 1613                                                                                                                                                                                                        

/DENNIS J PARAD/Primary Examiner, Art Unit 1612